IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARSHALL MARTIN,1                         §
                                              §   No. 401, 2022
         Petitioner Below,                    §
         Appellant,                           §
                                              §   Court Below–Family Court
         v.                                   §   of the State of Delaware
                                              §
    LONDON VALENTINE,                         §
                                              §   File No. CK21-02925
         Respondent Below,                    §   Petition No. 22-20174
         Appellee.                            §


                              Submitted: October 31, 2022
                              Decided: November 18, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

       After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

       (1)     On October 25, 2022, the appellant, Marshall Martin, filed a notice of

appeal from the Family Court’s September 23, 2022 order dismissing his petition for

custody. Under Supreme Court Rule 6, a timely notice of appeal was due on or

before October 24, 2022.2




1
 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
 Del. Supr. Ct. R. 6(a)(i). Because the thirtieth day fell on a Sunday, the notice of appeal was due
before the close of the next business day—Monday, October 24, 2022. Del. Supr. Ct. R. 11(a).
       (2)     The Senior Court Clerk issued a notice directing Martin to show cause

why his appeal should not be dismissed as untimely filed. In his response to the

notice to show cause, Martin asks for a rehearing of the Family Court’s order and

argues the merits of his appeal but does not explain why he did not file a timely

notice of appeal.

       (3)     Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period to be effective.4 An

appellant’s pro se status does not excuse his failure to comply strictly with the

jurisdictional requirements of Supreme Court Rule 6.5 Unless an appellant can

demonstrate that his failure to file a timely notice of appeal is attributable to court-

related personnel, the appeal cannot be considered.6

       (4)     The record does not reflect that Martin’s failure to file a timely notice

of appeal in this case is attributable to court-related personnel. Consequently, this

case does not fall within the exception to the general rule that mandates the timely

filing of a notice of appeal, and this appeal must therefore be dismissed. To the

extent that Martin wishes to pursue relief under Family Court Civil Procedure Rule

59, he must do so in the Family Court in the first instance.




3
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
4
  Del. Supr. Ct. R. 10(a).
5
  See Smith v. State, 47 A.3d 481 (Del. 2012).
6
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                      3